            Case 1:20-cv-02705-ELH Document 34 Filed 12/29/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND




   DANIEL SNYDER
       Plaintiff,

       v.                                                 Civil Action No. ELH-20-2705

   MOAG & CO., LLC,

       Defendant.

                                             ORDER

       On September 17, 2020, Daniel Snyder, Petitioner, filed an “Ex Parte Petition for

Assistance in Aid of a Foreign Proceeding Pursuant to 28 U.S.C. § 1782.” ECF 1 (the “Petition”).

In particular, Snyder sought an order compelling discovery from Moag & Co., LLC (“Moag”). Id.

¶¶ 4, 12.

       By Memorandum and Order of September 29, 2020, I granted the Petition, permitting the

subpoenas to be issued, and directed the Clerk to close the case. ECF 2; ECF 3. But, I also stated

that, within 21 days of service of the subpoenas, Moag could move to quash or for a protective

order, which would automatically reopen the matter.

       Moag did not move to quash or move for a protective order within that time frame. See

Docket. Rather, Moag produced documents on November 9, 2020. However, on November 11,

2020, Petitioner moved to compel additional responses from Moag. ECF 6; ECF 13 (corrected

motion).

       Petitioner’s motion to compel has resulted in additional submissions by both parties that

require the continued attention of the Court. Accordingly, the Clerk is directed to re-open the case.



                                                 1
         Case 1:20-cv-02705-ELH Document 34 Filed 12/29/20 Page 2 of 2



       SO ORDERED this 29th day of December 2020, by the United States District Court for

the District of Maryland.



                                                                     /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




                                            2
